Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 21, 2014

The Court of Appeals hereby passes the following order:

A15D0073. ALLEN W. JOHNSON v. S & H MOTORS, INC., d/b/a KIA OF
    AUGUSTA.

      Allen W. Johnson, plaintiff in the case below, has filed an application for
discretionary review of the trial court’s September 3, 2014, order granting the
defendant’s motion for attorney fees pursuant to OCGA § 9-15-14 (b). The trial
court’s order, however, did not fully resolve the issue: although the court awarded
fees to the defendant, it did not set the amount of the award.1 Because the issue
remains pending, Johnson was required to follow the interlocutory appeal procedures
to obtain appellate review at this time. See OCGA § 5- 6-34 (b); Scruggs v. Ga. Dept.
of Human Resources, 261 Ga. 587, 589 (408 SE2d 103) (1991). His failure to follow
the interlocutory appeal procedures deprives this Court of jurisdiction to consider this
application. Accordingly, this application is DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             10/21/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
         The defendant’s motion also did not specify an amount for the fees award.
Instead, the defendant sought “reasonable attorney fees incurred in responding to
Plaintiff’s motion [for new trial].”